287 F.2d 885
61-1 USTC  P 9280
UNITED STATES of America, Plaintiff-Appellee,v.AUTOMATIC HEATING & EQUIPMENT CO., Defendant, Park NationalBank, Defendant-Appellant.
No. 14274.
United States Court of Appeals Sixth Circuit.
Feb. 21, 1961.

1
Fred E. Youngman, Department of Justice, Washington, D.C., Charles K. Rice, Asst. Atty. Gen., Meyer Rothwacks, Attorney, Department of Justice, Washington, D.C., and John C. Crawford, Jr., U.S. Atty., John F. Dugger, Asst. U.S. Atty., Knoxville, Tenn., on brief, for plaintiff-appellee.


2
William W. Davis, Knoxville, Tenn., M. W. Egerton, Egerton, McAfee, Armistead & Davis, Knoxville, Tenn., on brief, for defendant-appellant.


3
Before McALLISTER, Chief Judge, MILLER, Circuit Judge, and THORNTON, District Judge.

ORDER.

4
The above cause coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised,


5
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court, that the defendant, Park National Bank, pay over to the plaintiff, United States of America, all funds which it is holding in escrow in a savings account in the joint names of itself and the District Director of Internal Revenue, in the amount of $7,685.78, plus any interest which has accrued on said savings account, upon surrender of the passbook for said savings account to the defendant, Park National Bank, be and is hereby affirmed on the opinion of Judge Robert L. Taylor, reported in 181 F.Supp. 924.